Via ECF                                                                                                                            September 1, 2021

The Honorable Nina Gershon
 United States District Judge
The Honorable Roanne L. Mann
 United States Magistrate Judge
 United States District Court
 for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:            Joint Status Report: Suffolk County Water Authority v. The Dow Chemical Co. et al.,
               No. 2:17-cv-6980-NG-RLM, and Related Cases

Dear Judge Gershon and Judge Mann:

On behalf of all 32 Parties in the referenced cases, and consistent with the status report provided
to Judge Mann on August 13, 2021 (ECF 192), the Parties update below their progress regarding
discovery items raised in Defendants’ Motions to Compel (ECF 173, 174), as referenced in prior
status reports (ECF 179, 180, 183, 188, 192), regarding other discovery items previously reported
to the Court, and regarding additional case updates.

      I.          Discovery Items Related to Defendants’ Prior Motions to Compel

Following conferral, further information exchanges, and Plaintiffs’ (and their consultants’)
production of various additional materials after the hearing on Defendants’ Motions to Compel,
Defendants are reviewing Plaintiffs’ additional document productions. If Defendants believe there
are remaining issues with Plaintiffs’ productions, they will confer with Plaintiffs. All Plaintiffs
reserve their right to continue to supplement their document productions as necessary or otherwise
required by the Federal Rules.

      II.         Third-Party Complaints

On August 30, 2021, Defendants The Dow Chemical Company, Ferro Corporation and Legacy
Vulcan Materials, LLC (“Third-Party Plaintiffs”) filed third-party complaints seeking contribution
from Third-Party Defendants in 17 of the 27 cases. Exhibit A to this letter identifies the 84 Third-
Party Defendants, and the cases in which they have been named. Third-Party Plaintiffs will
promptly serve Third-Party Defendants and file proofs of service by September 20, 2021 as set
forth in the Scheduling Order. ECF 171 at 3.


                                                                      A TTO RN EY S A T LAW

                                                                             _________

                                JOEL A. BLANCHET       P ARTNER     DI RECT 716 847 7050      JBLANCHET@PHI LLIPSLYT LE. COM

                                                                             _________

        O NE CANAL SI DE 125 MAI N ST REET BUFF ALO, N EW YORK 14203-2887 PHO NE (716) 847-8400 FAX (716) 852-6100 | PHILL IPSLYT LE. COM

      N E W YO R K: A LB AN Y, BU FFA LO, C H AUTA UQ U A, G AR D EN C IT Y, N EW YOR K, ROC H ES T E R | WAS HI NGT ON, D C | C AN AD A: W ATER LOO R EGIO N
Hon. Nina Gershon
Hon. Roanne L. Mann                                                            September 1, 2021
Page 2


   III.    Third-Party Discovery

To date, the Parties have served over 100 document subpoenas or FOIA requests on third-parties,
which has resulted in the production of approximately 240,000 third-party documents.

As part of this process, the Parties have spent considerable time conferring with the New York
Department of Environmental Conservation and the Environmental Protection Agency and are
continuing those conferrals regarding the timing and substance of the agencies’ document
productions. If necessary, the Court may be presented with a motion seeking to order speedier
document productions from the agencies.

In addition to document subpoenas, Plaintiffs have served a third-party deposition subpoena on
Pride Solvents & Chemical Co., Inc. (“Pride”), which was a distributor of chemical products on
Long Island and has historically bought and sold some of the products at issue to various customers
over the years. By agreement of the Parties and Pride, the deposition of Pride has been postponed
until sometime in the latter half of September. Plaintiffs also have served third-party subpoenas
seeking documents from Defendants’ customers and other distributors.

   IV.     Other Discovery Items

The Court’s Scheduling Order provides for depositions to take place between September 8, 2021
and June 3, 2022. (ECF 171). The Parties have been in discussion regarding remote and in-person
deposition procedures. The Parties are also conferring regarding the scope of the Rule 30(b)(6)
Deposition Notices that Plaintiffs served on Dow, Ferro, and Vulcan. The 84 newly-added Third-
Party Defendants have not yet appeared in the cases, and have not participated in discussions
regarding the timing of party or non-party depositions. Plaintiffs and Defendants will report back
to the Court should any issues arise.

                                         *      *       *

The Parties will provide the Court with a further update in the next regularly scheduled status
report on November 30, 2021 but will promptly bring to the Court any issues requiring earlier
intervention following good faith conferral.
Hon. Nina Gershon
Hon. Roanne L. Mann                                                              September 1, 2021
Page 3


Respectfully submitted,

       /s/ Joel A. Blanchet                            /s/ Stephanie D. Biehl
    JOEL ALAN BLANCHET                              STEPHANIE D. BIEHL
    jblanchet@phillipslytle.com                     stephanie@sheredling.com
    ANDREW P. DEVINE                                MATTHEW K. EDLING
    adevine@phillipslytle.com                       matt@sheredling.com
    PHILLIPS LYTLE LLP                              VICTOR M. SHER
    One Canalside                                   vic@sheredling.com
    125 Main Street                                 KATIE H. JONES
    Buffalo, NY 14203                               katie@sheredling.com
    (716) 847-7050                                  SHER EDLING LLP
                                                    100 Montgomery St. Suite 1410
    KEVIN T. VAN WART                               San Francisco, CA 94104
    kevinvanwart@kirkland.com                       (628) 231-2500
    NADER R. BOULOS                                 Attorneys for Plaintiffs1
    nboulos@kirkland.com
    KIRKLAND & ELLIS LLP                      SCOTT MARTIN
    300 North LaSalle                         smartin@hausfeld.com
    Chicago, IL 60654                         Jeanette Bayoumi
    (312) 862-2000                            jbayoumi@hausfeld.com
    Attorneys for Defendant The Dow Chemical HAUSFELD LLP
    Company                                   33 Whitehall St., 14th Floor
                                              New York, NY 10004
    ROBB W. PATRYK                            (646) 357-1100
    robb.patryk@hugheshubbard.com
    FARANAK SHARON TABATABAI                  RICHARD S. LEWIS
    fara.tabatabai@hugheshubbard.com          rlewis@hausfeld.com
    HUGHES HUBBARD & REED LLP                 HAUSFELD LLP
    One Battery Park Plaza                    1700 K Street, NW, Suite 650
    New York, NY 10004                        Washington, DC 20006
    (212) 837-6000                            (202) 540-7200
    Attorneys for Defendant Ferro Corporation

1
    The Sher Edling firm represents all Plaintiffs in these related cases except Plaintiffs New York
    American Water (19-cv-2150) and Hicksville Water District (19-cv-5632).
Hon. Nina Gershon
Hon. Roanne L. Mann                                                   September 1, 2021
Page 4


                                            JAMES GOTZ
STEPHEN C. DILLARD, pro hac vice            jgotz@hausfeld.com
steve.dillard@nortonrosefulbright.com       HAUSFELD LLP
NORTON ROSE FULBRIGHT US LLP                One Marina Park Drive, Suite 1410
1301 McKinney, Suite 5100                   Boston, MA 02210
Houston, Texas 77010                        (617) 207-0600
(713) 651-5151
                                            KATIE R. BERAN
FELICE B. GALANT                            kberan@hausfeld.com
felice.galant@nortonrosefulbright.com       HAUSFELD LLP
NORTON ROSE FULBRIGHT US LLP                325 Chestnut Street, Suite 900
1301 Avenue of the Americas                 Philadelphia, PA 19106
New York, NY 10019                          (215) 985-3270
(212) 318-3000                              Attorneys for Plaintiff Suffolk     County
Attorneys for Defendant Vulcan Materials    Water Authority
Company
                                            FRANK R. SCHIRRIPA
MEGAN R. BRILLAULT                          fschirripa@hrsclaw.com
mbrillault@bdlaw.com                        MICHAEL A. ROSE
DANIEL M. KRAININ                           mr@hachroselaw.com
dkrainin@bdlaw.com                          HILLARY M. NAPPI
PAULA J. SCHAUWECKER                        hnappi@hrsclaw.com
pschauwecker@bdlaw.com                      HACH ROSE SCHIRRIPA & CHEVERIE,
BEVERIDGE & DIAMOND P.C.                    LLP
477 Madison Avenue                          112 Madison Avenue - 10th Floor
15th Floor                                  New York, New York 10016
New York, NY 10022                          (212) 213-8311
212-702-5400
Attorneys for Defendant Shell Oil Company   J. NIXON DANIEL, III
                                            jnd@beggslane.com
DAVID J. LENDER                             MARY JANE BASS
david.lender@weil.com                       mjb@beggslane.com
JED PAUL WINER                              BEGGS & LANE, RLLP
jed.winer@weil.com                          501 Commendencia Street
WEIL, GOTSHAL & MANGES, LLP                 Pensacola, FL 32502
767 Fifth Avenue                            850-469-3306
Hon. Nina Gershon
Hon. Roanne L. Mann                                              September 1, 2021
Page 5


 New York, NY 10153
 212-310-8000                          T. ROE FRAZER, II
                                       roe@frazer.law
 DIANE P. SULLIVAN                     THOMAS ROE FRAZER, III
 diane.sullivan@weil.com               trey@frazer.law
 WEIL GOTSHAL & MANGES LLP             W. MATTHEW PETTIT
 17 Hulfish Street, Suite 201          mpettit@frazer.law
 Princeton, NJ 08542                   FRAZER PLC
 609-986-1120                          30 Burton Hills Blvd., Suite 450
 Attorneys for Defendant The Procter & Nashville, TN 37215
 Gamble Company                        615-647-0987
                                       Attorneys for Plaintiff New York American
                                       Water Company, Inc.
                                       Paul J. Napoli
                                       pnapoli@nsprlaw.com
                                       Lilia Factor
                                       lfactor@napolilaw.com
                                       NAPOLI SHKOLNIK PLLC
                                       360 Lexington Avenue, 11th Floor
                                       New York, NY 10017
                                       (212) 397-1000
                                       Attorneys for Plaintiff Hicksville Water
                                       District

cc:   All Counsel of Record (by ECF)
Hon. Nina Gershon
Hon. Roanne L. Mann                                                       September 1, 2021
Page 6


                                          EXHIBIT A

Third Party                                      Case
100 East Properties LLC                          New York American Water
101 Frost Street Associates, L.P.                Town of Hempstead
1025 II LLC                                      Town of Hempstead
120Marcus Realty LLC                             SCWA
129 Real Estate Management LLC.                  Town of Hempstead
1st State LLC                                    Town of Hempstead
225 Robbins LLC                                  Jericho
230 Duffy Owner LLC                              Hicksville
233 Robbins Holding LLC                          Jericho
325 Duffy Owner LLC                              Hicksville
40 Roselle LLC                                   Mineola Village
5 Cuba Hill Owner LLC                            SCWA
55 Motor Avenue Co., LLC                         New York American Water, South
                                                 Farmingdale
550 Liberty Plaza LLC                            SCWA
570 Properties, Inc.                             Town of Hempstead
65 Daly Road LLC                                 Greenlawn
66 Brooklyn Ave LLC                              Town of Hempstead
750 Summa Avenue LLC                             Town of Hempstead
Airport Plaza, LLC                               SCWA
Alkier Steel, LLC                                Hempstead Village
Amee A. Patel                                    Town of Hempstead
Anthony Antoniou                                 SCWA
Anwar Chitayat, as Trustee of the Anwar          SCWA
Chitayat Environmental Trust
Arkwin Industries, Inc.                          Town of Hempstead
Ashwinkumar Somabhai Patel as Trustee for        Town of Hempstead
the Patel Trust of July 29, 1977 of California
Hon. Nina Gershon
Hon. Roanne L. Mann                                              September 1, 2021
Page 7


Third Party                            Case
Associated Brook, Inc.                 Bethpage, New York American Water,
                                       South Farmingdale

B. Shell Realty, LLC                   Franklin Square, New York American
                                       Water
Breeze-Eastern LLC                     New York American Water
Conair Corporation                     Garden City Village
County of Nassau                       Hempstead Village, Town of Hempstead

Crescent Group Realty Inc.             SCWA
Empire Properties LI LLC               SCWA
Equity One (Northeast Portfolio) LLC   Hempstead Village, Town of Hempstead

FED 270-280 LLC                        Hicksville, Town of Hempstead
FED 290 LLC                            Hicksville, Town of Hempstead
FED 717-725 LLC                        SCWA
FED John LLC                           Hicksville
FGG Realty Associates, LLC             SCWA
Fortune Avenue Holdings LLC            Hempstead Village
Gordon-Atlantic Corp.                  Garden City Village
Grand Machinery Exchange, Inc.         Town of Hempstead
GSM 270-280 LLC                        Hicksville, Town of Hempstead
GSM 290 LLC                            Hicksville, Town of Hempstead
GSM 717-725 LLC                        SCWA
GSM John LLC                           Hicksville
H.D.P. Printing Industries Corp.       Town of Hempstead
ICA 270-280 LLC                        Hicksville, Town of Hempstead
ICA 290 LLC                            Hicksville, Town of Hempstead
ICA 717-725 LLC                        SCWA
ICA John LLC                           Hicksville
K.B. Co. 2 L.P.                        Hicksville
Hon. Nina Gershon
Hon. Roanne L. Mann                                                     September 1, 2021
Page 8


Third Party                                 Case
Leonard Cohen                               Town of Hempstead
Long Island Jewish Medical Center           Great Neck North, Manhasset-Lakeville

Loni-Jo Realty Co., LLC                     Town of Hempstead
Mako Properties, LLC                        SCWA
Metpar Corp.                                Town of Hempstead
Mineola 435, LLC                            Franklin Square, Garden City Village,
                                            West Hempstead
Nassau Steel, LLC                           Bethpage, South Farmingdale

Neal Shalom as Trustee of the 1111 Marcus   Great Neck North, Manhasset-Lakeville
Avenue Grantor Trust
Nest Equities, Inc.                         Town of Hempstead
Next Millennium Realty LLC                  Town of Hempstead
Norma Cohen                                 Town of Hempstead
Northrop Grumman Corporation                Bethpage, New York American Water,
                                            South Farmingdale

Oerlikon Metco (US) Inc.                    Hicksville, Town of Hempstead

Omega Melville LLC                          SCWA
One Adams Owner LLC                         SCWA
Rajen A. Patel                              Town of Hempstead
SAF 270-280 LLC                             Hicksville, Town of Hempstead

SAF 290 LLC                                 Hicksville, Town of Hempstead

SAF 717-725 LLC                             SCWA
SAF John LLC                                Hicksville
Seaboard Estates Inc.                       Western Nassau County
Steel Forest, LLC                           SCWA
Hon. Nina Gershon
Hon. Roanne L. Mann                                                September 1, 2021
Page 9


Third Party                               Case
Steel Mineola Second Street, LLC          Hempstead Village
Steel-Los III L.P.                        Bethpage, New York American Water,
                                          South Farmingdale

Stone Post, Inc.                          Town of Hempstead
Syosset Park Development, LLC             Jericho
The Suffolk County Landbank Corporation   SCWA
Town of Babylon                           SCWA
Town of Islip                             SCWA
Town of North Hempstead                   Port Washington
Town of Oyster Bay                        New York American Water, South
                                          Farmingdale
United States of America                  Bethpage, South Farmingdale

Vars Re2, LLC                             Western Nassau County
